19 F.3d 1437
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Marlene P. SENTYRZ, Appellant,v.Robert O. NIKOLEY, Appellee.
No. 93-2028.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 13, 1993.Filed:  March 16, 1994.

Appeal from the United States District Court for the District of Minnesota.
D.Minn.
AFFIRMED.
Before WOLLMAN, Circuit Judge, HEANEY, Senior Circuit Judge, and LOKEN, Circuit Judge.
PER CURIAM.


1
Marlene Sentyrz appeals from the district court's1 judgment affirming the bankruptcy court's2 dismissal of Sentyrz's claim against Robert O. Nikoley.


2
We conclude that because of the highly fact-specific nature of the case, an extended opinion would have no precedential value.  We agree with the district court that no error of law or fact appears in the bankruptcy court's decision, and we therefore affirm on the basis of the district court's opinion.


3
See 8th Cir.  Rule 47B.



1
 The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota


2
 The Honorable Nancy C. Dreher, United States Bankruptcy Judge for the District of Minnesota